Citation Nr: 0207935	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  99-00 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel



INTRODUCTION

The veteran served on active duty in the military from 
February 1972 until retiring in July 1992.  The appellant is 
the widow of the veteran.  The veteran died in March 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Phoenix, Arizona. 

The Board notes that in a June 2000 decision, the Board 
remanded this case for additional development.  


FINDINGS OF FACT

1.  The veteran died on March [redacted], 1998; the cause of the 
veteran's death as shown on the death certificate was a self-
inflicted gunshot wound to the head.  

2.  At the time of the veteran's death, service connection 
was in effect for the following:  (1) degenerative joint 
disease of the right shoulder, (2) degenerative joint disease 
of the left shoulder, (3) degenerative joint disease of the 
lumbar spine, (4) a skin condition, to include tinea 
versicolor, (5) degenerative joint disease of the cervical 
spine, (6) degenerative joint disease of all toes of the 
right foot, (7) degenerative joint disease of all toes of the 
left foot, (8) degenerative joint disease of the left knee, 
(9) degenerative joint disease of the left ankle, 
(10) residuals of a fracture of the right third toe, (11) 
sinusitis, and (12) periostitis of the right knee.   The 
combined rating in effect at the time of the veteran's death 
was 40 percent.

3.  The veteran's death was due to depression caused by 
primary alcohol abuse disorder.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.312 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's death certificate indicates that he died on 
March [redacted], 1998 at the age of 44.  According to the certificate 
of death, the cause of the veteran's death was a self-
inflicted gunshot wound to the head.  At the time of the 
veteran's death, service connection was in effect for the 
following:  (1) degenerative joint disease of the right 
shoulder, (2) degenerative joint disease of the left 
shoulder, (3) degenerative joint disease of the lumbar spine, 
(4) a skin condition, to include tinea versicolor, (5) 
degenerative joint disease of the cervical spine, (6) 
degenerative joint disease of all toes of the right foot, (7) 
degenerative joint disease of all toes of the left foot, 
(8) degenerative joint disease of the left knee, (9) 
degenerative joint disease of the left ankle, (10) residuals 
of a fracture of the right third toe, (11) sinusitis, and 
(12) periostitis of the right knee.   The combined rating in 
effect at the time of the veteran's death was 40 percent.

The veteran served on active duty in the military from 
February 1972 until retiring in July 1992.  His service 
medical records are negative for any complaints or findings 
of a psychiatric disability.  The veteran's retirement 
examination, dated in May 1992, shows that at that time, in 
response to the question as to whether the veteran had ever 
had frequent trouble sleeping, depression or excessive worry, 
or nervous trouble of any sort, the veteran responded "no."  
The veteran was clinically evaluated as normal for 
psychiatric purposes.  

A September 1998 statement from James S. Thurston, ACSW, CSW, 
shows that at that time, Mr. Thurston indicated that in the 
summer of 1984, he was employed as a social worker by the 
Army Community Services at Fort Benjamin Harrison in Indiana.  
Mr. Thurston stated that during that period of time, he 
counseled the veteran on several occasions after a suicide 
attempt.  According to Mr. Thurston, the veteran's suicide 
attempt occurred shortly before he was transferred to a post 
in Arizona where he enjoyed a more rewarding Army position.  
Mr. Thurston reported that the veteran was a very talented, 
ambitious, sensitive, and troubled soldier who had a problem 
with alcohol which masked a deep depression.  

In the appellant's substantive appeal (VA Form 9), dated in 
November 1998, the appellant contended that the veteran 
suffered from a manic-depressive/bipolar disorder during his 
military career.  She further maintained that his death by a 
self-inflicted gunshot wound to the head was the result of 
his manic-depressive/bipolar disorder.  In support of her 
contentions, she submitted a medical treatise which she 
apparently obtained via the internet and which described 
various symptoms that were common indicators of manic-
depressive illness.  She also submitted statements from 
members of the veteran's family and friends who knew him 
well, both personally and professionally, commenting on 
several incidents that they knew of when his erratic 
behavior, excessive drinking, etc., were very evident.  

In February 2000, a hearing was conducted at the RO before 
the undersigned Board member.  At that time, the appellant 
testified that in her opinion, the veteran suffered from a 
manic-depressive/bipolar disorder while he was in the 
military.  She maintained that his manic-depressive/bipolar 
symptoms included chronic alcoholism, recurrent depression, 
and erratic behavior such as infidelity in their marriage and 
spending sprees.  (Transcript (T.) at pages (pgs.) 2-8).  The 
appellant stated that the veteran first attempted suicide in 
1984, while he was in the military.  (T. at page (pg.) 5).  
However, the appellant noted that there was no reference to 
the veteran's initial suicide attempt in his service medical 
records.  She indicated that at the time of his first suicide 
attempt, he was treated by Mr. Thurston, but that she was 
unaware of any diagnosis that he made at that time.  (T. at 
pgs. 3 & 9).  According to the appellant, in 1994, 
approximately two to three years after the veteran's 
discharge, he again attempted suicide on two separate 
occasions.  (T. at pg. 8).  The appellant testified that 
after the second attempt, he received counseling for a 
"relatively short time," but that manic-depressive/bipolar 
disorder was not diagnosed and that the concern was regarding 
his alcohol problem.  (T. at pgs. 10 & 11).  She stated that 
the veteran had never been diagnosed with manic-
depressive/bipolar disorder.  (T. at pg. 11).  

At the time of the appellant's February 2000 hearing, the 
appellant submitted a will, an obituary, and a departing 
letter to "friends and loved ones" that the veteran had 
apparently prepared in anticipation of committing suicide in 
1984.  The appellant also submitted a December 1991 letter 
from the veteran wherein he offered to resign his position 
during service as editor-in-chief of the NCO Journal, 
reportedly because of a loss of confidence in his ability to 
perform his job responsibly due to suspicions concerning his 
personal and professional conduct, and the motives underlying 
his questionable actions.  In addition, she submitted a 
memorandum from the Acting Assistant Director for Civilian 
Personnel, addressed to the Commander of the U.S. Army 
Medical Department Activity, indicating that the veteran 
voluntarily admitted himself to a mental health clinic in May 
1995, less than three years after retiring from the military, 
for psychiatric counseling and treatment because of growing 
concerns by management and others over his excessive drinking 
and aberrant behavior and improprieties related to it.  
Apparently, the situation had gotten so bad that he had 
attempted suicide at his office the previous day, causing him 
to be placed on administrative leave until it was determined, 
based on the results of his treatment and prognosis, whether 
he could successfully return to work.  The appellant further 
submitted memoranda from two of the veteran's immediate 
supervisors, the Acting Public Affairs Officer and the 
Commander of the U.S. Army Garrison, dated in June 1995 and 
October 1996, respectively, indicating that he was working at 
Ft. Huachuca in Arizona at the time, that he declined to 
receive additional treatment and counseling for his 
alcoholism in June 1995, and that he continued to cause 
dissension in his office supposedly by making numerous 
hostile and slanderous statements that undermined his 
supervisors' authority. 

A statement from Mr. Thurston, dated in August 2000, shows 
that at that time, Mr. Thurston reiterated that in the summer 
of 1984, while working as a social worker at Fort Harrison, 
he counseled the veteran several times following a suicide 
attempt.  Mr. Thurston stated that long after he had heard 
about the veteran's March 1998 suicide, he learned that the 
veteran "could have been manic-depressive at the time when" 
he saw him and "that that was probably the case."  
According to Mr. Thurston, he would always regret that he did 
not pick up on it and make an effort to get the veteran into 
possibly life-saving therapy.   

A VA psychiatric opinion, dated in March 2002, shows that at 
that time, the examining physician had been asked by the RO 
to review the veteran's claims file and render an opinion 
regarding the question as to whether it was at least as 
likely as not that a chronic manic-depressive disorder was 
manifested during the veteran's period of active duty from 
1972 to 1992.  The examiner indicated that following a review 
of the veteran's claims file, it was his opinion that that 
there was no description of a cluster of symptoms that met 
the criteria required for making the diagnosis of a bipolar 
disorder.  It was the examiner's medical opinion that there 
was a medical probability that the veteran met the criteria 
for being alcohol dependent, became depressed as a result, 
and committed suicide.  Thus, the examiner concluded that it 
was a medical probability that the veteran had been depressed 
due solely to his alcoholism.  He cited two references for 
the conclusion that alcoholism could cause depression or 
mania.  Thus, it was the examiner's opinion that the veteran 
fell into the category of alcohol dependent individuals.  The 
examiner also concluded that it was not likely that the 
veteran had a chronic manic-depressive disorder that was 
manifested during his period of active duty from 1972 to 
1992.  

II.  Analysis

In general, service connection may be granted for an injury 
or disease incurred in or aggravated by military service.  38 
U.S.C.A. § 1110 (West Supp. 2002).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).  If a psychosis is manifest to a 
degree of 10 percent within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (2001).

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation.  
38 U.S.C.A. § 1310 (West 1991).  In order to establish 
service connection for the cause of the veteran's death, the 
evidence must show that a service-connected disability was 
either the principal or a contributory cause of death.  

The service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312.

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service, but no 
compensation shall be paid if the disability was the result 
of the person's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 
C.F.R. §§ 3.303, 3.304 (2001).  With respect to alcohol 
abuse, Section 8052 of the Omnibus Budget Reconciliation Act 
(OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 
1388- 351, prohibits, effective for claims filed after 
October 31, 1990, payment of compensation for a disability 
that is a result of a veteran's own alcohol or drug abuse.  
Moreover, Section 8052 also amended 38 U.S.C. § 105(a) to 
provide that, with respect to claims filed after October 31, 
1990, an injury or disease incurred during active service 
will not be deemed to have been incurred in line of duty if 
the injury or disease was a result of the person's own 
willful misconduct, including abuse of alcohol or drugs.  38 
U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 3.301.

The VA Office of General Counsel concluded in a precedent 
opinion that 38 U.S.C.A. § 105(a), as amended by section 
8052(a) of the OBRA, precludes service connection for a 
disability resulting from alcohol or drug abuse on the basis 
of the disability's incurrence or aggravation in service or 
of a death resulting from such a disability.  The VA General 
Counsel further held, however, that the amendments made by 
section 8052 do not preclude eligibility based on a 
disability, or death resulting from such a disability 
secondarily service-connected under 38 C.F.R. § 3.310(a).  
See VAOPGCPREC 2-98 (February 10, 1998); VAOPGCPREC 7- 99 
(June 9, 1999).  

The United States Court of Appeals for the Federal Circuit 
recently held that 38 U.S.C.A. § 1110, when read in light of 
its legislative history, does not preclude a claimant from 
receiving compensation for alcohol or drug-related 
disabilities arising secondarily from a service-connected 
disability, or from using alcohol or drug-related 
disabilities as evidence of the increased severity of a 
service-connected disability.  Allen v. Principi, 237 F. 3d 
1368 (2001).

Service connection may be granted for the cause of death by 
suicide where it is established that at the time of death 
there was mental unsoundness due to or the proximate result 
of a service-connected disease or injury.  Where the evidence 
shows no reasonable adequate motive for suicide, it will be 
considered to have resulted from mental unsoundness and the 
act itself considered to be evidence of mental unsoundness.  
A reasonable adequate motive for suicide may be established 
by affirmative evidence showing circumstances that could lead 
a rational person to self-destruction.  38 U.S.C.A. § 1310 
(West 1991); Sheets v. Derwinski, 2 Vet. App. 512 (1992); 38 
C.F.R. § 3.302 (2001).  In the absence of a determination of 
an unsound mind, a veteran's death by suicide would be 
considered the result of his own willful misconduct, and 
service connection for the cause of death would be precluded.  
38 C.F.R. §§ 3.301(a), 3.302(a) (2001).

As noted above, the appellant contends that the veteran 
suffered from a manic-depressive/bipolar disorder during his 
entire military career.  She maintains that his death by a 
self-inflicted gunshot wound to the head was the result of 
his manic-depressive/bipolar disorder.  In this regard, lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Layno v. Brown, 6 Vet. App. 465 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  However, when the 
determinative issue involves a question of medical causation, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the appellant possesses medical expertise, nor is 
it contended that she does. Therefore, her opinion that the 
veteran suffered from a manic-depressive/bipolar disorder 
which originated during his period of active service and 
ultimately caused him to commit suicide, is not competent 
medical evidence.

The Board recognizes that the evidence of record includes lay 
statements from members of the veteran's family and friends.  
To the extent such statements are offered to establish that 
the veteran suffered from a manic-depressive/bipolar disorder 
during service and that the disorder ultimately caused him to 
commit suicide, such statements do not constitute competent 
evidence.  They are not qualified to offer evidence that 
requires medical knowledge such as a diagnosis or opinion as 
to the cause of disability or death.  See Espiritu, 2 Vet. 
App. at 492, 494; Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).

In the instant case, it is the Board's determination that the 
preponderance of the evidence is against the appellant's 
claim of service connection for the cause of the veteran's 
death.  The Board notes that § 3.302 provides that the act of 
suicide "is considered to be evidence of mental 
unsoundness."  38 C.F.R. § 3.302(b)(2).  However, § 3.302 
does not provide that direct service connection must be 
granted for a mental disorder in all cases of suicide.  As 
with any other claim for service connection, the requirements 
for establishing service connection must be met before 
service connection may be allowed.  38 U.S.C.A. § 1110; 
Elkins, 8 Vet. App. at 397.  Therefore, even assuming, 
without deciding, that the veteran's suicide was not the 
result of willful misconduct, the Board will proceed to 
examine whether the veteran suffered from mental disease 
attributable under the law to his military service.  The 
Board finds that he did not. 

The veteran's service medical records, including his 
retirement examination, dated in May 1992, are negative for 
any complaints or findings of a psychiatric disability.  In 
addition, there is no post-service medical evidence of a 
psychiatric disorder, to include within one year from service 
separation.  

The Board notes that the only evidence supporting the 
appellant's contention that the veteran suffered from a 
psychiatric disability during service is Mr. Thurston's 
comments.  In this regard, the Board recognizes that in the 
August 2000 statement, Mr. Thurston indicated that he had 
learned that the veteran "could have been manic-depressive" 
at the time when he counseled him following a suicide attempt 
in 1984, and that he thought "that that was probably the 
case."  However, the Board notes that while Mr. Thurston is 
a social worker by profession, he has given no indication 
that he possesses the necessary medical expertise to diagnose 
psychiatric disability, nor is there any evidence to that 
effect in the record.  See Black v. Brown, 10 Vet. App. 279, 
284 (1997); see also LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (a medical professional is not competent to opine as 
to matters outside the scope of his or her expertise).  In 
addition, although Mr. Thurston stated that the veteran 
"could have been manic-depressive" at the time he counseled 
him in 1984, he did not specifically say that the veteran was 
manic-depressive.  In this regard, the Board notes that the 
United States Court of Appeals for Veterans Claims (Court) 
made it clear in Tirpak v. Derwinski, 2 Vet. App. 609 (1992) 
that medical possibilities and unsupported medical opinions 
carry negligible probative weight.  Additionally, the Court 
in Tirpak further commented that medical evidence which 
merely indicates that the alleged disorder "may or may not" 
exist or "may or may not" be related to service, is too 
speculative to establish the presence of the disorder or the 
relationship to service.  Thus, given the fact that the 
medical opinion from Mr. Thurston is speculative on the 
question of whether the veteran had such a disability, the 
Board finds that such medical opinion is of diminished 
probative value on the issue of whether the veteran suffered 
from any service-incurred psychiatric disability, to 
specifically include a manic-depressive/bipolar disorder.  
See Bostain v. West, 11 Vet. App. 124 (1998); see also Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is 
entitled to independently assess the weight of the evidence 
before it).

By contrast, the Board attaches significant probative value 
to the conclusion reached by the VA examiner in his 
psychiatric opinion, dated in March 2002.  According to the 
March 2002 report, the examiner noted that he had reviewed 
the veteran's claims file and determined that there was no 
description of a cluster of symptoms that met the criteria 
for making the diagnosis of a bipolar disorder.  Rather, the 
medical probabilities were that the veteran met the criteria 
for being alcohol dependent, that he became depressed as a 
result, and committed suicide.  Thus, the examiner concluded 
that the medical probabilities were that the veteran had been 
depressed due solely to his alcoholism.  The examiner further 
determined that it was not likely that the veteran had a 
chronic manic-depressive disorder that was manifested during 
his period of active duty from 1972 to 1992.   

For the reasons noted above, the Board gives greater weight 
to this March 2002 opinion that was based on a review of the 
record.  Consequently, the Board concludes that the veteran's 
death was due to depression caused by primary alcohol abuse 
disorder.  As noted above, the law is clear that service 
connection may not be established on a direct basis for a 
disease or injury that results from a veteran's own willful 
misconduct, or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  See 38 
U.S.C.A. § 105(a); 38 C.F.R. § 3.301(a); VAOPGCPREC 7- 99.  
Thus, even assuming that the veteran's primary alcoholism 
began in service, as suggested by several lay observers, 
service connection for the cause of the veteran's death on 
this basis is precluded by law.

Although service connection for the cause of the veteran's 
death is precluded as a matter of law on the theory that the 
veteran's alcoholism was directly incurred in or aggravated 
by service, service connection for the cause of veteran's 
death is permitted if the veteran's alcoholism is shown to be 
secondary to a service-connected disability.  VAOPGCPREC 7- 
99; VAOPGCPREC 2-98; Allen v. Principi, 237 F. 3d 1368 
(2001).

Nevertheless, the Board concludes that the preponderance of 
the evidence is against the appellant's claim on this basis 
as well.  In this regard, the Board notes that although at 
the time of the veteran's death, he was service connected for 
numerous disabilities, there is no contention or medical 
evidence of record suggesting that the veteran's alcoholism 
was secondary to any of his service-connected disabilities.  
In addition, as already pointed out, the greater weight of 
the evidence is against the notion that he had a psychiatric 
disorder attributable to military service that caused the 
alcohol abuse.  The Board further recognizes that although 
the March 2002 examiner stated that the veteran suffered from 
depression, the examiner clearly indicated that his 
depression was secondary to his alcoholism, not that his 
alcoholism was secondary to his depression.

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death.  The benefit sought on appeal is denied.

The standard for processing claims for VA benefits was 
changed effective November 9, 2000, with the signing into law 
of the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law 106-475.  (Codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).  The 
VCAA removed the requirement for a claimant to submit a well-
grounded claim.  The VCAA also clarified VA's duty to assist 
claimants in the development of their claims.  

The Board notes that the Floyd D. Spence National Defense 
Authorization Act for Fiscal Year 2001, Pub. L. No. 106-398, 
114 Stat. 1654, app § 1611 (Oct. 30, 2000) (NDAA § 1611), 
originally amended 38 U.S.C. § 5107 to clarify the 
Secretary's duty to assist claimants in the development of 
claims for benefits under title 38, United States Code.  
Congress then enacted the Veteran's Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, 114 Stat. 1822 
(Nov. 1, 2000) (VBHCIA).  Section 104(c)(2) of the VBHCIA 
noted the passage of the NDAA and § 1611 and declared that if 
the VCAA was enacted after the NDAA, then § 1611 would be 
deemed for all purposes to not have taken effect.

As reflected above, the VCAA was enacted after the NDAA.  In 
keeping with section 104(c)(2) of the VBHCIA, § 1611 no 
longer was in effect as of November 9, 2000.  Moreover, under 
operation of the VBHCIA, § 1611 is deemed to have never been 
effect.

The VA General Counsel issued a precedent opinion in November 
2000 to address the issue of the effective date of the duty-
to-assist provisions of the VCAA.  VAOPGCPREC 11-2000.  The 
General Counsel noted that Congress clearly expressed its 
intention that the effective date provision of section 7(a) 
of the VCAA, regarding the amendment to 38 U.S.C. § 5107 
contained in section 4 of the VCAA, applied to all claims 
pending at the time of the passage of the VCAA, or 
November 9, 2000.  The General Counsel went on to conclude 
that Congress did not clearly express an intent as to the 
whether the duty-to-assist provisions were to be applied 
retroactively.  Ultimately, it was concluded that all of the 
provisions of the VCAA applied to claims filed on or after 
November 9, 2000, as well as to claims filed before then but 
not finally decided as of that date.

The Court addressed the issue of retroactivity of the duty-
to-assist provisions of the VCAA in Holliday v. Gober, 14 
Vet. App. 197 (2000).  In a per curiam order the Court noted 
the legislative history and action in regard to NDAA § 1611 
and the VBHCIA's seeming nullification of that provision upon 
enactment of the VCAA.  The parties in Holliday were ordered 
to submit additional briefing on a number of issues, to 
include the retroactivity of the duty-to-assist provisions of 
the VCAA.

In a subsequent decision, Holliday v. Principi, 14 Vet. App. 
280 (2001), the Court held that § 1611 of the NDAA was to be 
treated for all purposes as not ever having taken effect.  
Id. at 284.  The Court went on to hold that the amendments to 
38 U.S.C.A. § 5107 were applicable to any claim filed before 
the date of the enactment of the VCAA but not yet final as of 
that date.  Id., citing Luyster v. Gober, 14 Vet. App. 186 
(2000) (per curiam order).  In regard to the duty-to-assist 
provisions enacted under the VCAA, the Court held that all 
provisions of the VCAA were potentially applicable to claims 
pending on the date of the enactment of the VCAA.  Id. at 
286.  The Court then vacated the prior Board decision and 
remanded the case for consideration of the VCAA by VA in the 
first instance.

VA has also issued final regulations to implement the 
statutory changes.  See Duty to Assist, 66 Fed. Reg. 45,620-
32. (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), not 
applicable in this case, the changes "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

In a more recent decision, the Court of Appeals for the 
Federal Circuit issued an opinion, which held that the duty-
to-assist provisions of the VCAA are not retroactive.  See 
Dyment v. Principi, 287 F. 3d 1377 (2002).  The Federal 
Circuit found that the effective date provision in section 
7(a) of the VCAA applied solely to the amendment of 38 U.S.C. 
§ 5107, as cited in section 4 of the VCAA.  Further, in a 
case decided May 20, 2002, a separate panel of the Federal 
Circuit concurred with the holding in Dyment that the duty-
to-assist provisions of the VCAA are not retroactive.  See 
Bernklau v. Principi, No. 00-7122, (Fed. Cir., May 20, 2002).  
The court categorically stated that the duty-to-assist 
provisions of section 3(a) of the VCAA were not retroactive.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so.  
In this case, the Federal Circuit has held that the duty-to-
assist provisions contained in section 3(a) of the VCAA are 
not applicable retroactively.  

The amended version of 38 U.S.C.A. § 5107 is as follows:

(a) CLAIMANT RESPONSIBILITY.-Except as 
otherwise provided by law, a claimant has 
the responsibility to present and support 
a claim for benefits under laws 
administered by the Secretary.

(b) BENEFIT OF THE DOUBT.-The Secretary 
shall consider all information and lay 
and medical evidence of record in a case 
before the Secretary with respect to 
benefits under laws administered by the 
Secretary.  When there is an approximate 
balance of positive and negative evidence 
regarding any issue material to the 
determination of a matter, the Secretary 
shall give the benefit of the doubt to 
the claimant.

38 U.S.C.A. § 5107(a), (b) (West Supp. 2002).

The change in 38 U.S.C.A. § 5107(a) eliminated the 
requirement to submit a well-grounded claim.  The change also 
removed the obligation, from this subsection, to assist a 
claimant in developing the facts pertinent to her claim.

In spite of the elimination of the requirement to assist a 
claimant from 38 U.S.C.A. § 5107(a), VA has assisted the 
appellant in the present case.  The evidence of record 
includes the veteran's service medical records, letters from 
the veteran, a statement from Mr. Thurston, ACSW, CSW, dated 
in September 1998, a memorandum from the Acting Assistant 
Director for Civilian Personnel, dated in May 1995, memoranda 
from two of the veteran's immediate supervisors, the Acting 
Public Affairs Officer and the Commander of the U.S. Army 
Garrison, dated in June 1995 and October 1996, respectively, 
a medical treatise which describes various symptoms that are 
common indicators of manic-depressive illness, and lay 
statements.  

In a June 2000 decision, the Board remanded this case.  At 
that time, the Board requested that the RO contact the 
appellant and apprise her of the need to complete her 
application for service connection for the cause of the 
veteran's death by submitting a statement or other evidence 
from the private clinical social worker referred to in her 
February 2000 Travel Board hearing who purportedly had linked 
the veteran's death by suicide to a manic-depressive/bipolar 
disorder first manifested in service.  In this regard, the 
Board observes that in September 2000, the RO received a 
statement from Mr. Thurston, dated in August 2000.  In 
addition, in a March 2002 VA psychiatric opinion, a VA 
examiner addressed the pertinent question as to whether the 
veteran had a chronic manic-depressive disorder attributable 
to the veteran's military service.  

In light of the above, it is the Board's determination that 
there is no indication that there are additional documents 
that have not been obtained and would be pertinent to the 
present claim.  The appellant has been accorded the 
opportunity to present evidence and argument in support of 
the claim, including at a hearing before the undersigned 
Board Member.  The Board also concludes that the discussions 
in the rating decisions, the statement of the case, the 
supplemental statements of the case, and in the letters sent 
to the appellant from the RO during the course of the appeal 
have informed her of the information and evidence that would 
be needed to substantiate her claim and comply with the 
notification requirements of the new law.  See 38 U.S.C.A. 
§ 5103 (West Supp. 2002).   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate her claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO has met its duty 
to assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 
2002).  No further development is required in order to comply 
with VA's duty to assist.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

